Citation Nr: 0015270	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an orthopedic 
disability of the left knee.

2.  Entitlement to a compensable evaluation for a scar of the 
left knee.

3.  Entitlement to a compensable evaluation for a scar of the 
left forearm.

4.  Entitlement to a compensable evaluation for onychomycosis 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO, entered in June 
and July 1996, which granted service connection for 
onychomycosis of the right foot, and for scars of the left 
knee and forearm, assigned zero percent (noncompensable) 
evaluations therefor, and denied service connection for an 
orthopedic disability of the left knee.

(The issue of entitlement to a compensable evaluation for 
onychomycosis of the right foot is addressed in the REMAND 
below.)


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
current orthopedic disability of the veteran's left knee can 
be attributed to service, continued symptoms since service, 
or an already service-connected disability.

2.  The scar of the veteran's left knee has not been found to 
be tender and painful on objective demonstration.  Nor has it 
been found to be poorly nourished, subject to repeated 
ulceration, or otherwise causative of limitation of function.

3.  The scar of the veteran's left forearm has not been found 
to be tender and painful on objective demonstration.  Nor has 
it been found to be poorly nourished, subject to repeated 
ulceration, or otherwise causative of limitation of function.


CONCLUSIONS OF LAW

1.  The claim of service connection for an orthopedic 
disability of the left knee is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The criteria for a compensable rating for a scar of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118 (Diagnostic 
Codes 7803-05) (1999).

3.  The criteria for a compensable rating for a scar of the 
left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118 
(Diagnostic Codes 7803-05) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Orthopedic Disability of the Left Knee

The veteran maintains that service connection should be 
granted for an orthopedic disability of the left knee.  He 
contends that the currently shown disability can be 
attributed to injuries sustained in a motorcycle accident in 
service.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for an orthopedic disability of the left 
knee is not well grounded.  The record shows that the veteran 
was involved in a motorcycle accident in service in 1982, and 
that he has a current orthopedic disability of the left knee.  
However, no competent evidence has been received to show that 
the current disability can be attributed to service, 
continued symptoms since service, or an already service-
connected disability.  In the absence of competent evidence 
linking the currently disability to service, the claim cannot 
properly be considered well grounded.  The claim must 
therefore be denied.

II.  Scars of the Left Knee and Forearm

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The veteran's left knee and forearm claims are not claims for 
"increased" rating.  Rather, they are claims for higher 
"original" ratings than those assigned at the time that 
service connection was granted.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Nevertheless, because the 
two types of claims are very similar, the Board finds that 
the veteran's allegations alone are sufficient to make his 
claims well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Scars, other than those that are disfiguring or the result of 
burns, are rated in accordance with the criteria set forth in 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1999).  
Superficial scars which are poorly nourished with repeated 
ulceration, or which are tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  Other scars 
are rated on the basis of limitation of function of the 
part(s) affected.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of a compensable evaluation for a 
scar of the veteran's left knee.  The veteran contends that 
the scar becomes sore when he kneels, and the report of a 
June 1996 VA dermatological examination indicates that his 
knee is "painful" and "tender with pressure."  Viewed in 
the context of all the evidence, however, including the 
report of a June 1996 VA orthopedic examination, it would 
appear that the veteran's reported knee discomfort is due, 
not to the scar, but rather to orthopedic disability.  (A 
February 1998 VA radiology report shows that the veteran 
suffers from a severely torn posterior horn of the medial 
meniscus, extending to the periphery, and a chronic partial 
anterior cruciate ligament tear.)  Indeed, the report of the 
June 1996 VA orthopedic examination specifically indicates 
that "[t]here was no noticeable subjective response on the 
part of the patient when [the examiner] palpated the scar 
around the knee."  In addition, when the veteran underwent a 
follow-up VA dermatological examination in September 1998, 
the only abnormality noted was an erythematous lichenified 
patch of the left anterior knee:  No scar was found.  
Consequently, in the absence of evidence reflecting that the 
scar itself has been found to be tender and painful on 
objective demonstration, and because the available records 
from May 1996 forward indicate that the scar (when it was 
present) was well-healed, not contracted, and did not limit 
the range of motion of the knee, the Board finds that the 
criteria for a compensable rating have not been met.

The Board also finds that the preponderance of the evidence 
is against the assignment of a compensable evaluation for the 
scar of the veteran's left forearm.  The veteran does not 
appear to have made any allegations to the effect that the 
scar is tender, painful, poorly nourished, subject to 
repeated ulceration, or otherwise causative of limitation of 
function.  (Although the veteran referred to "irritating 
scars" when he filed his claim for service connection in May 
1996, it appears from the context of his statement that he 
was describing the scars in the vicinity of his left knee, 
and not the forearm scar.)  In addition, the only recent 
medical report to discuss the scar-the report of the VA 
dermatological examination conducted in June 1996-contains 
nothing to suggest that the scar is any way disabling.  
Consequently, in the absence of evidence suggesting that the 
scar is tender, painful, poorly nourished, subject to 
repeated ulceration, or otherwise causative of limitation of 
function, it is the Board's conclusion that the criteria for 
a compensable rating have not been met.

In evaluating the scars of the veteran's left knee and 
forearm, the Board has considered whether he is entitled to a 
"staged rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that the scars have never been more than 
zero percent disabling since May 15, 1996, when the 
underlying claim of service connection was filed.  
Consequently, a "staged rating" is not warranted.


ORDER

Service connection for an orthopedic disability of the left 
knee is denied.

A compensable evaluation for a scar of the left knee is 
denied.

A compensable evaluation for a scar of the left forearm is 
denied.


REMAND

In August 1995, the veteran filed an application to reopen a 
claim of service connection for a "skin condition on my 
feet."  By a decision entered in April 1996, the RO denied 
the application.  The veteran filed a timely notice of 
disagreement (NOD) with regard to the RO's determination in 
May 1996, and the RO, after reviewing the evidence further, 
granted service connection for onychomycosis of the right 
foot by a decision entered in June 1996.

Although the RO noted in its June 1996 decision that it 
considered the veteran's appeal to be satisfied, it is the 
Board's conclusion that the June 1996 decision did not grant 
the full benefit sought on appeal.  This is so because, 
although the RO granted service connection for a skin 
disorder of the right foot, the veteran's application to 
reopen, as noted above, was phrased in terms of a skin 
disorder affecting both his feet.  Consequently, because the 
veteran filed a timely NOD with regard to the April 1996 
decision, and because the June 1996 action represents only a 
partial grant of the benefit sought on appeal, it is the 
Board's conclusion that he is entitled to a statement of the 
case (SOC) on the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a skin disorder of the left foot.  In 
situations such as this, the Court has held that the Board 
should remand the matter to the RO.  See, e.g., Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

With regard to matter of the evaluation to be assigned for 
the service-connected onychomycosis of the right foot, the 
Board notes that skin disorders such as onychomycosis are 
rated, in part, on the basis of the size of the overall area 
affected.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).  It 
is the Board's conclusion, therefore, that the matter of the 
evaluation to be assigned for onychomycosis of the right foot 
is inextricably intertwined with the issue of the veteran's 
entitlement to service connection for a skin disorder of the 
left foot, since a grant of service connection for a left 
foot skin disorder could increase the quantum of affected 
surface area under consideration.  Consequently, and because 
the report of the most recent VA dermatological examination 
does not contain all of the information necessary to a proper 
evaluation of the veteran's service-connected right foot skin 
disorder, the Board will defer adjudication on the issue of 
the veteran's entitlement to a compensable evaluation for 
onychomycosis of the right foot until such time as the RO has 
completed any necessary action on the left foot issue, and a 
new examination can be accomplished.  38 C.F.R. §§ 4.2, 19.9 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for onychomycosis of the 
right foot that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for a foot examination.  The 
examiner should review the claims folder 
and examine the veteran.  The examiner 
should fully describe all lesions 
affecting the foot, and a photograph 
should be taken.  The examiner should 
indicate whether the veteran's service-
connected onychomycosis is manifested by 
exfoliation, exudation, itching, 
ulceration, crusting, and systemic or 
nervous manifestations.  If one or more 
of these manifestations is present, the 
examiner should fully describe the 
magnitude, frequency, and extent of 
each.  If the examiner does not feel 
competent to opine as to certain aspects 
of the veteran's condition (e.g., 
whether there are systemic or nervous 
manifestations), the veteran should be 
referred to an appropriate specialist 
who can provide the requested 
information.  A complete rationale for 
all opinions should be provided.

	3.  The RO should re-examine the 
veteran's application to reopen a claim 
of service connection for a skin 
disorder of the left foot to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, 
unless the claim is resolved by granting 
the benefit sought on appeal or the NOD 
is withdrawn.  The claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

	4.  The RO should take adjudicatory 
action on the claim for a compensable 
rating for service-connected 
onychomycosis of the right foot.  (If 
service connection is granted for a skin 
disorder of the left foot, consideration 
should be given to evaluating the 
disorder affecting the feet as a single 
disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.)  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



